
	

115 HR 6461 : TSA National Deployment Force Act
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6461
		IN THE SENATE OF THE UNITED STATES
		September 5, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend title 49, United States Code, to establish in the Transportation Security Administration a
			 National Deployment Office, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the TSA National Deployment Force Act. 2.National deployment office (a)In generalSubchapter II of chapter 449 of title 49, United States Code, is amended by adding at the end the following new section:
				
					44947.National Deployment Office
 (a)EstablishmentThere is established within the Transportation Security Administration a National Deployment Office, to be headed by an individual with supervisory experience. Such individual shall be designated by the Administrator of the Transportation Security Administration.
 (b)DutiesThe individual designated as the head of the National Deployment Office shall be responsible for the following:
 (1)Maintaining a National Deployment Force within the Transportation Security Administration that is comprised of transportation security officers, including supervisory transportation security officers and lead transportation security officers, to provide the Administration with rapid and efficient response capabilities and augment the Department of Homeland Security’s homeland security operations to mitigate and reduce risk, including for the following:
 (A)Airports temporarily requiring additional security personnel due to an emergency, seasonal demands, hiring shortfalls, severe weather conditions, passenger volume mitigation, equipment support, or other reasons.
 (B)Special events requiring enhanced security including National Special Security Events, as determined by the Secretary of Homeland Security.
 (C)Response in the aftermath of any manmade disaster, including any terrorist attack. (D)Other such situations, as determined by the Administrator.
 (2)Educating transportation security officers regarding how to participate in the Administration’s National Deployment Force.
 (3)Recruiting officers to serve on the National Deployment Force, in accordance with a staffing model to be developed by the Administrator.
 (4)Approving one-year appointments for officers to serve on the National Deployment Force, with an option to extend upon officer request and with the approval of the appropriate Federal Security Director.
 (5)Training officers to serve on the National Deployment Force.. (b)Clerical amendmentThe analysis for subchapter II of chapter 449 of title 49, United States Code, is amended by adding at the end the following new item:
				
					
						44947. National Deployment Office..
 3.Conforming amendmentSubsection (f) of section 114 of title 49, United States Code, is amended— (1)in paragraph (14), by striking and after the semicolon at the end;
 (2)by redesignating paragraph (15) as paragraph (16); and (3)by inserting after paragraph (14) the following new paragraph:
				
 (15)establish and maintain a National Deployment Office as required under section 44947 of this title; and.
 4.Career developmentThe Administrator of the Transportation Security Administration may consider service in the National Deployment Force as a positive factor when evaluating applicants for promotion opportunities within the Transportation Security Administration.
 5.Annual reportNot later than one year after the date of enactment of this Act and annually thereafter for five years, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and Committee on Commerce, Science, and Transportation of the Senate a report regarding activities of the National Deployment Office, including the National Deployment Force, established under section 44947 of title 49, United States Code, as added by section 2 of this Act. Each such report shall include information relating to the following:
 (1)When, where, why, how many, and for how long the National Deployment Force was deployed throughout the 12-month period covered by such report and the costs associated with such deployment.
 (2)A description of collaboration between the National Deployment Office and other components of the Department of Homeland Security, other Federal agencies, and State and local transportation security stakeholders.
 (3)The size of the National Deployment Force, including information on the staffing model of such Force and adherence to such model as established by the Administrator.
 (4)Information on recruitment, appointment, and training activities, including processes utilized to attract, recruit, appoint, and train officers to serve on the National Deployment Force.
			
	Passed the House of Representatives September 4, 2018.Karen L. Haas,Clerk.
